

HEARTLAND FINANCIAL USA, INC.
2005 LONG-TERM INCENTIVE PLAN


Article 1
GENERAL


Section 1.1 Purpose, Effective Date and Term.  The purpose of this HEARTLAND
FINANCIAL USA, INC. 2005 LONG-TERM INCENTIVE PLAN (the “Plan”) is to promote the
long-term financial success of HEARTLAND FINANCIAL USA, INC., a Delaware
corporation (the “Company”) and its subsidiaries by providing a means to
attract, retain and reward individuals who can and do contribute to such success
and to further align their interests with those of the Company’s stockholders.
The “Effective Date” of the Plan is February 10, 2005, subject to approval of
the Plan by the Company’s stockholders. The Plan shall be unlimited in duration
and, in the event of Plan termination, shall remain in effect as long as any
awards under it are outstanding; provided, however, that no awards may be
granted under the Plan after the ten-year anniversary of the most recent
approval of the Plan by the Company’s stockholders.


Section 1.2 Administration.  The authority to control and manage the operation
of the Plan shall be vested in a committee of the Company’s Board of Directors
(the “Committee”) in accordance with Section 5.1.


Section 1.3 Participation.  Each employee or director of, or service provider
to, the Company or any Subsidiary of the Company who is granted an award in
accordance with the terms of the Plan shall be a “Participant” in the Plan.
Awards under the Plan shall be limited to employees and directors of, and
service providers to, the Company; provided, however, that an award (other than
an award of an ISO) may be granted to an individual prior to the date on which
he or she first performs services as an employee or a director, provided that
such award does not become vested prior to the date such individual commences
such services.


Section 1.4 Definitions.  Capitalized terms in the Plan shall be defined as set
forth in the Plan (including the definition provisions of Article 8.


Article 2
AWARDS
 

Section 2.1 General.  Any award under the Plan may be granted singularly, in
combination with another award (or awards), or in tandem whereby the exercise or
vesting of one award held by a Participant cancels another award held by the
Participant. Each award under the Plan shall be subject to the terms and
conditions of the Plan and such additional terms, conditions, limitations and
restrictions as the Committee shall provide with respect to such award. Subject
to Section 2.3, an award may be granted as an alternative to or replacement of
an existing award under the Plan or any other plan of the Company or any
Subsidiary or as the form of payment for grants or rights earned or due under
any other compensation plan or arrangement of the Company or its subsidiaries,
including without limitation the plan of any entity acquired by the Company or
any Subsidiary. The types of awards that may be granted under the Plan include:

(a) Stock Options.  A stock option represents the right to purchase shares of
Stock at an Exercise Price established by the Committee. Any option may be
either an incentive stock option (an “ISO”) that is intended to satisfy the
requirements applicable to an “incentive stock option” described in Code Section
422(b) or a non-qualified option that is not intended to be an ISO, provided,
that no ISOs may be: (i) granted after the ten-year anniversary of the earlier
of the date of adoption or stockholder approval of the Plan; or (ii) granted to
a non-employee. Unless otherwise specifically provided by its terms, any option
granted under the Plan shall be a non-qualified option.

(b) Stock Appreciation Rights.  A stock appreciation right (a “SAR”) is a right
to receive, in cash or Stock, an amount equal to or based upon the excess of:
(a) the Fair Market Value of a share of Stock at the time of exercise; over
(b) an Exercise Price established by the Committee.

(c) Stock Awards.  A stock award is a grant of shares of Stock or a right to
receive shares of Stock (or their cash equivalent or a combination of both) in
the future. Such awards may include, but shall not be limited to, bonus shares,
stock units, performance shares, performance units, restricted stock or
restricted stock units.

(d) Cash Incentive Awards.  A cash incentive award is the grant of a right to
receive a payment of cash, determined on an individual basis or as an allocation
of an incentive pool (or Stock having a value equivalent to the cash otherwise
payable) that is contingent on the achievement of performance objectives
established by the Committee.
 

Section 2.2 Exercise of Options and SARs.  An option or SAR shall be exercisable
in accordance with such terms and conditions and during such periods as may be
established by the Committee. In no event, however, shall an option or SAR
expire later than ten years after the date of its grant (five years in the case
of a 10% Stockholder with respect to an ISO). The “Exercise Price” of each
option and SAR shall not be less than 100% of the Fair Market Value of a share
of Stock on the date of grant (or, if greater, the par value of a share of
Stock); provided, however, that the Exercise Price of an ISO shall not be less
than 110% of Fair Market Value of a share of Stock on the date of grant in the
case of a 10% Stockholder. The payment of the Exercise Price of an option shall
be by cash or, subject to limitations imposed by applicable law, by such other
means as the Committee may from time to time permit, including: (a) by
promissory note; (b) by tendering, either actually or by attestation, shares of
Stock acceptable to the Committee, and valued at Fair Market Value as of the day
of exercise; (c) by irrevocably authorizing a third party, acceptable to the
Committee, to sell shares of Stock (or a sufficient portion of the shares)
acquired upon exercise of the option and to remit to the Company a sufficient
portion of the sale proceeds to pay the entire Exercise Price and any tax
withholding resulting from such exercise; or (d) by any combination thereof.
 

Section 2.3 Repricing is Subject to Stockholder Approval.  Except for
adjustments pursuant to Section 3.4 (relating to the adjustment of shares), and
reductions of the Exercise Price approved by the Company’s stockholders, the
Exercise Price for any outstanding option may not be decreased after the date of
grant nor may an outstanding option granted under the Plan be surrendered to the
Company as consideration for the grant of a replacement option with a lower
exercise price.


Section 2.4 Performance-Based Compensation. Any award under the Plan which is
intended to be “performance-based compensation” within the meaning of Code
Section 162(m) shall be conditioned on the achievement of one or more objective
performance measures, to the extent required by Code Section 162(m) as may be
determined by the Committee.

(a) Performance Measures.  Such performance measures may be based on any one or
more of the following: earnings (e.g., earnings before interest and taxes;
earnings before interest, taxes, depreciation and amortization; or earnings per
share); financial return ratios (e.g., return on investment, return on invested
capital, return on equity or return on assets); increase in revenue, operating
or net cash flows; cash flow return on investment; total stockholder return;
market share; net operating income, operating income or net income; debt load
reduction; expense management; economic value added; stock price; assets, asset
quality level, charge offs, loan reserves, non-performing assets, loans,
deposits, growth of loans, deposits or assets; interest sensitivity gap levels,
regulatory compliance, improvement of financial rating, achievement of balance
sheet or income statement objectives, and strategic business objectives,
consisting of one or more objectives based on meeting specific cost targets,
business expansion goals and goals relating to acquisitions or divestitures.
Performance measures may be based on the performance of the Company as a whole
or of any one or more Subsidiaries or business units of the Company or a
Subsidiary and may be measured relative to a peer group, an index or a business
plan.

(b) Partial Achievement.  The terms of any award may provide that partial
achievement of the performance measures may result in a payment or vesting based
upon the degree of achievement.

(c) Extraordinary Items.  In establishing any performance measures, the
Committee may provide for the exclusion of the effects of the following items,
to the extent identified in the audited financial statements of the Company,
including footnotes, or in the Management Discussion and Analysis section of the
Company’s annual report: (i) extraordinary, nusual, and/or nonrecurring items of
gain or loss; (ii) gains or losses on the disposition of a business; (iii)
changes in tax or accounting principles, regulations or laws; or (iv) mergers or
acquisitions. To the extent not specifically excluded, such effects shall be
included in any applicable performance measure.


Section 2.5 Dividends and Dividend Equivalents.  Any award under the Plan,
including any option or SAR, may provide the Participant with the right to
receive dividend payments or dividend equivalent payments with respect to Stock
subject to the award, which payments may be either made currently or credited to
an account for the Participant, and may be settled in cash or Stock.
 

Section 2.6 Deferral of Payment.  Subject to Section 2.7 (Code Section 409A), to
the extent permitted by the Committee or the terms of any award under the Plan,
a Participant may defer receipt of the cash or Stock otherwise payable under the
award and be credited with interest or dividend equivalents with respect
thereto; provided, however, that any award otherwise payable in stock shall
continue to be payable only in stock. 
 

Section 2.7 Code Section 409A. Any stock option, SAR, stock award or cash
incentive award, and any deferrals of such awards under Section 2.6, which
constitutes “deferred compensation” under Code Section 409A (“409A Award”), and
any rules and regulations promulgated thereunder, shall be subject to the
following:

(a) All 409A Award documents and agreements, or rules and regulations created by
the Committee pertaining to 409A Awards, shall provide for the required
procedures under Code Section 409A, including the timing of deferral elections
and the timing and method of payment distributions.

(b) With respect to all 409A Awards, the Committee and its delegates shall
operate the Plan at all times in conformity with the known rules, regulations
and guidance promulgated under Code Section 409A, and the Committee shall
reserve the right (including the right to delegate such right) to unilaterally
amend any 409A Award granted under the Plan, without the consent of the
Participant, to maintain compliance with Code Section 409A. A Participant’s
acceptance of any award under the Plan constitutes acknowledgement and consent
to such rights of the Committee.
 

Article 3
SHARES SUBJECT TO PLAN


Section 3.1 Available Shares.  The shares of Stock with respect to which awards
may be made under the Plan shall be shares currently authorized but unissued or
currently held or, to the extent permitted by applicable law, subsequently
acquired by the Company as treasury shares, including shares purchased in the
open market or in private transactions.
 

Section 3.2 Share Limitations. 

(a) Share Reserve. Subject to the following provisions of this Section 3.2, the
maximum number of shares of Stock that may be delivered to Participants and
their beneficiaries under the Plan shall be equal to One Million (1,000,000)
shares of Stock (all of which may be granted as ISOs) and any shares of Stock
that are represented by awards under the Heartland Financial USA, Inc. 2003
Stock Option Plan (the “Prior Plan”) that are forfeited, expire or are cancelled
after the Effective Date with delivery of shares of Stock or which result in the
forfeiture of shares of Stock back to the Company to the extent that such shares
would have been added back to the reserve under the terms of the Prior Plan. The
maximum number of shares of Stock that may be issued in conjunction with awards
other than options and SARs shall be 30% of that number of shares in the
immediately preceding sentence. As of the date of stockholder approval of the
Plan, no additional awards shall be granted under the Prior Plan.
(b) Reuse of Shares.  To the extent any shares of Stock covered by an award,
under the Plan or the Prior Plan, are forfeited or are not delivered to a
Participant or beneficiary for any reason, including because the award is
forfeited or canceled, such shares shall not be deemed to have been delivered
for purposes of determining the maximum number of shares of Stock available for
delivery under the Plan.
 

Section 3.3 Limitations on Grants to Individuals.

(a) Options and SARs.  The maximum number of shares of Stock that may be subject
to options or SARs granted to any one Participant during any calendar year shall
be One Hundred Thousand (100,000).

(b) Stock Awards.  The maximum number of shares of Stock that may be subject to
stock awards described under Section 2.1(c) which are granted to any one
Participant during any calendar year and are intended to be “performance-based
compensation” (as that term is used for purposes of Code Section 162(m)), shall
be One Hundred Thousand (100,000).

(c) Cash Incentive Awards.  The maximum dollar amount that may be payable to a
Participant pursuant to cash incentive awards described under Section 2.1(d)
which are granted to any one Participant during any calendar year and are
intended to be “performance-based compensation” (as that term is used for
purposes of Code Section 162(m)), shall be One Million Dollars ($1,000,000).

(d) Director Fees. The maximum number of shares of stock that may be covered by
awards granted to any one individual non-employee director pursuant to Section
2.1(a) and Section 2.1(b) (relating to options and SARs) shall be Ten Thousand
(10,000) shares during any calendar year and the maximum number of shares that
may be covered by awards granted to any one individual non-employee director
pursuant to Section 2.1(c) (Stock Awards) shall be Five Thousand (5,000) shares
during any calendar year. The foregoing limitations shall not apply to
cash-based director fees that the non-employee Director elects to receive in the
form of Stock or Stock units equal in value to the cash-based director fee, so
long as such Stock or Stock units are purchased from the open market or paid
from treasury shares held by the Company.

(e) Dividend, Dividend Equivalents and Earnings.  For purposes of determining
whether an award is intended to be qualified as performance-based compensation
under the foregoing limitations of this Section 3.3, (i) the right to receive
dividends and dividend equivalents with respect to any award which is not yet
vested shall be treated as a separate award; and (ii) if the delivery of any
shares or cash under an award is deferred, any earnings, including dividends and
dividend equivalents, shall be disregarded.
 

Section 3.4 Corporate Transactions.  In the event of a corporate transaction
involving the Company or the shares of Stock of the Company (including any stock
dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination or
exchange of shares), all outstanding awards under the Plan, the number of shares
reserved for issuance under the Plan under Section 3.2 and each of the specified
share limitations set forth in Section 3.3 shall automatically be adjusted to
reflect such transaction; provided, however, the Committee may otherwise adjust
awards (or prevent such automatic adjustment) as it deems necessary, in its sole
discretion, to preserve the benefits or potential benefits of the awards and the
Plan. Action by the Committee may include: (i) adjustment of the number and kind
of shares which may be delivered under the Plan; (ii) adjustment of the number
and kind of shares subject to outstanding awards; (iii) adjustment of the
Exercise Price of outstanding options and SARs; and (iv) any other adjustments
that the Committee determines to be equitable (which may include,
(A) replacement of awards with other awards which the Committee determines have
comparable value and which are based on stock of a company resulting from the
transaction, and (B) cancellation of the award in return for cash payment of the
current value of the award, determined as though the award were fully vested at
the time of payment, provided that in the case of an option or SAR, the amount
of such payment shall be no less than the excess of the value of the Stock
subject to the option or SAR at the time of the transaction over the Exercise
Price).


Section 3.5 Delivery of Shares.  Delivery of shares of Stock or other amounts
under the Plan shall be subject to the following:

(a) Compliance with Applicable Laws.  Notwithstanding any other provision of the
Plan, the Company shall have no obligation to deliver any shares of Stock or
make any other distribution of benefits under the Plan unless such delivery or
distribution complies with all applicable laws (including, the requirements of
the Securities Act of 1933), and the applicable requirements of any securities
exchange or similar entity.

(b) Certificates.  To the extent that the Plan provides for the issuance of
shares of Stock, the issuance may be affected on a non-certificated basis, to
the extent not prohibited by applicable law or the applicable rules of any stock
exchange.
 

Article 4
CHANGE IN CONTROL


Section 4.1 Subject to the provisions of Section 3.4 (relating to the adjustment
of shares), and except as otherwise provided in the Plan or the in terms of any
Award Agreement:

(a) If a Participant who is an employee or a Director of, or a service provider
to, the Company or a Subsidiary at the time of a Change in Control then holds
one or more outstanding options or SARs, all such options and SARs then held by
the Participant shall become fully exercisable immediately prior to the Change
in Control (subject to the expiration provisions otherwise applicable to the
option or SAR).

(b) If a Participant who is an employee or a Director of, or a service provider
to, the Company or a Subsidiary at the time of a Change in Control then holds
one or more stock awards described in Section 2.1(c) or cash incentive awards
described in Section 2.1(d), such awards shall be fully earned and vested.

(c) Notwithstanding the forgoing, if the vesting of an outstanding award is
conditioned upon the achievement of performance measures, then the award shall
be subject to the following:


(i) If, at the time of the Change in Control, the established performance
measures are less than fifty percent (50%) attained (as determined in the sole
discretion of the Committee, based upon a pro rata determination through the
date of the Change in Control), then such award shall become vested and
exercisable on a fractional basis with the numerator being equal to the
percentage of attainment and the denominator being fifty percent (50%).

(ii) If at the time of the Change in Control, the established performance
measures are at least fifty percent (50%) attained (as determined in the sole
discretion of the Committee, based upon a pro rata determination through the
date of the Change in Control), then such award shall become fully vested and
exercisable.


Section 4.2 Change in Control.  For purposes of the Plan, unless otherwise
provided in an Award Agreement, the term “Change in Control” shall be deemed to
have occurred on the earliest of the following dates: 

(a) the consummation of the acquisition by any person (as such term is defined
in Section 13(d) or 14(d) of the Exchange Act) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of fifty-one
percent (51%) or more of the combined voting power of the then outstanding
Voting Securities of the Company; or

(b) the individuals who, as of the date hereof, are members of the Board cease
for any reason to constitute a majority of the Board, unless the election or
nomination for election by the stockholders of any new director was approved by
a vote of a majority of the Board, in which case such new director shall for
purposes of this Plan be considered as a member of the Board; or

(c) the consummation by the Company of: (i) a merger or consolidation if the
Company’s stockholders, immediately before such merger or consolidation, do not,
as a result of such merger or consolidation, own, directly or indirectly, more
than fifty-one percent (51%) of the combined voting power of the then
outstanding Voting Securities of the entity resulting from such merger or
consolidation in substantially the same proportion as their ownership of the
combined voting power of the Voting Securities of the Company outstanding
immediately before such merger or consolidation; or (ii) a complete liquidation
or dissolution or an agreement for the sale or other disposition of all or
substantially all of the assets of the Company.


Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because fifty-one percent (51%) or more of the combined voting power of
the then outstanding securities of the Company are acquired by: (x) a trustee or
other fiduciary holding securities under one or more employee benefit plans
maintained for employees of the entity; or (y) any corporation which,
immediately prior to such acquisition, is owned directly or indirectly by the
stockholders in the same proportion as their ownership of stock immediately
prior to such acquisition.
 

Article 5
COMMITTEE
 

Section 5.1 Administration.  The authority to control and manage the operation
and administration of the Plan shall be vested in the Committee in accordance
with this Section 5. The Committee shall be selected by the Board and may be
comprised of two (2) or more members of the Board, each of whom are both a
“non-employee director” (within the meaning of Rule 16b-3 promulgated under the
Exchange Act) and an “outside director” (within the meaning of Code Section
162(m)). Subject to applicable stock exchange rules, if the Committee does not
exist, or for any other reason determined by the Board, the Board may take any
action under the Plan that would otherwise be the responsibility of the
Committee. Notwithstanding the foregoing, with respect to any action,
determination, interpretation or modification with respect to a specific award
granted to a non-employee Director, other than ministerial actions, the
Committee shall be comprised of the Board.


Section 5.2 Powers of Committee.  The Committee’s administration of the Plan
shall be subject to the following:


(a) Subject to the provisions of the Plan, the Committee will have the authority
and discretion to select from among the Company’s employees, directors and
service providers those persons who shall receive awards, to determine the time
or times of receipt, to determine the types of awards and the number of shares
covered by the awards, to establish the terms, conditions, performance criteria,
restrictions, and other provisions of such awards, and (subject to the
restrictions imposed by Article 6) to cancel or suspend awards.

(b) The Committee will have the authority and discretion to interpret the Plan,
to establish, amend and rescind any rules and regulations relating to the Plan,
and to make all other determinations that may be necessary or advisable for the
administration of the Plan.

(c) Any interpretation of the Plan by the Committee and any decision made by it
under the Plan is final and binding on all persons.

(d) In controlling and managing the operation and administration of the Plan,
the Committee shall take action in a manner that conforms to the articles and
bylaws of the Company and applicable state corporate law.


Section 5.3 Delegation by Committee.  Except to the extent prohibited by
applicable law, the applicable rules of a stock exchange or the Plan, or as
necessary to comply with the exemptive provisions of Rule 16b-3 under the
Exchange Act, the Committee may allocate all or any portion of its
responsibilities and powers to any one or more of its members and may delegate
all or any part of its responsibilities and powers to any person or persons
selected by it, including: (a) delegating to a committee of one or more members
of the Board who are not “independent directors” within the meaning of Code
Section 162(m), the authority to grant awards under the Plan to eligible persons
who are either: (i) not then “covered employees,” within the meaning of Code
Section 162(m) and are not expected to be “covered employees” at the time of
recognition of income resulting from such award; or (ii) not persons with
respect to whom the Company wishes to comply with Code Section 162(m); and/or
(b) delegating to a committee of one or more members of the Board who are not
“non-employee directors,” within the meaning of Rule 16b-3, the authority to
grant awards under the Plan to eligible persons who are not then subject to
Section 16 of the Exchange Act. Any such allocation or delegation may be revoked
by the Committee at any time. To the extent permitted by applicable law and
resolution of the Board, the Committee may delegate all or any part of its
responsibilities to any officer of the Company.


Section 5.4 Information to be Furnished to Committee.  As may be permitted by
applicable law, the Company and its Subsidiaries shall furnish the Committee
with such data and information as it determines may be required for it to
discharge its duties. The records of the Company and its Subsidiaries as to an
employee’s or Participant’s employment, termination of employment, leave of
absence, reemployment and compensation shall be conclusive on all persons unless
determined by the Committee to be manifestly incorrect. Subject to applicable
law, Participants and other persons entitled to benefits under the Plan must
furnish the Committee such evidence, data or information as the Committee
considers desirable to carry out the terms of the Plan.
 

Article 6
AMENDMENT AND TERMINATION


The Board may, as permitted by law, at any time, amend or terminate the Plan,
and may amend any Award Agreement, provided that no amendment or termination
(except as provided in Section 2.7) may, in the absence of written consent to
the change by the affected Participant (or, if the Participant is not then
living, the affected beneficiary), adversely affect the rights of any
Participant or beneficiary under any award granted which was granted under the
Plan prior to the date such amendment is adopted by the Board; provided,
however, that, adjustments pursuant to Section 3.4 shall not be subject to the
foregoing limitations of this Article 6; and further provided, that, no
amendment may (i) remove the provisions of Section 2.3 (Option Repricing);
(ii) materially increase the benefits accruing to Participants under the Plan;
(iii) materially increase the aggregate number of securities which may be issued
under the Plan, other than pursuant to Section 3.4, or (iv) materially modify
the requirements for participation in the Plan, unless the amendment is approved
by the Company’s stockholders.


Article 7
GENERAL TERMS


Section 7.1 No Implied Rights

(a) No Rights to Specific Assets.  Neither a Participant nor any other person
shall by reason of participation in the Plan acquire any right in or title to
any assets, funds or property of the Company or any Subsidiary whatsoever,
including any specific funds, assets, or other property which the Company or any
Subsidiary, in its sole discretion, may set aside in anticipation of a liability
under the Plan. A Participant shall have only a contractual right to the Stock
or amounts, if any, payable or distributable under the Plan, unsecured by any
assets of the Company or any Subsidiary, and nothing contained in the Plan shall
constitute a guarantee that the assets of the Company or any Subsidiary shall be
sufficient to pay any benefits to any person.

(b) No Contractual Right to Employment or Future Awards.  The Plan does not
constitute a contract of employment, and selection as a Participant will not
give any participating employee the right to be retained in the employ of the
Company or any Subsidiary or any right or claim to any benefit under the Plan,
unless such right or claim has specifically accrued under the terms of the Plan.
Except as otherwise provided in the Plan, no award under the Plan shall confer
upon the holder thereof any rights as a stockholder of the Company prior to the
date on which the individual fulfills all conditions for receipt of such rights.


Section 7.2 Transferability.  The Committee may provide at the time it makes an
award under the Plan or at any time thereafter that such award may be
transferable by the Participant, subject to such limitations as the Committee
may impose. Except as otherwise so provided by the Committee, awards under the
Plan are not transferable except as designated by the Participant by will or by
the laws of descent and distribution.


Section 7.3 Award Agreement. Each award granted under the Plan shall be
evidenced by an Award Agreement. A copy of the Award Agreement shall be provided
to the Participant, and the Committee may but need not require that the
Participant sign a copy of the Award Agreement.


Section 7.4 Form and Time of Elections.  Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under the Plan, and any permitted modification, or
revocation thereof, shall be filed with the Company at such times, in such form,
and subject to such restrictions and limitations, not inconsistent with the
terms of the Plan, as the Committee shall require.


Section 7.5 Evidence.  Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.


Section 7.6 Tax Withholding.  All distributions under the Plan are subject to
withholding of all applicable taxes and the Committee may condition the delivery
of any shares or other benefits under the Plan on satisfaction of the applicable
withholding obligations. Except as otherwise provided by the Committee, such
withholding obligations may be satisfied: (a) through cash payment by the
Participant; (b) through the surrender of shares of Stock which the Participant
already owns; or (c) through the surrender of shares of Stock to which the
Participant is otherwise entitled under the Plan; provided, however, that except
as otherwise specifically provided by the Committee, such shares under clause
(c) may not be used to satisfy more than the Company’s minimum statutory
withholding obligation.


Section 7.7 Action by Company or Subsidiary.  Any action required or permitted
to be taken by the Company or any Subsidiary shall be by resolution of its board
of directors, or by action of one or more members of the board (including a
committee of the board) who are duly authorized to act for the board, or (except
to the extent prohibited by applicable law or applicable rules of any stock
exchange) by a duly authorized officer of the Company or such Subsidiary.


Section 7.8 Successors.  All obligations of the Company under this Plan shall be
binding upon and inure to the benefit of any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business,
stock, and/or assets of the Company.


Section 7.9 Indemnification. The Company shall indemnify members of the
Committee and any agent of the Committee who is an employee of the Company,
against any and all liabilities or expenses to which they may be subjected by
reason of any act or failure to act with respect to their duties on behalf of
the Plan, except in circumstances involving such person’s bad faith, gross
negligence or willful misconduct.


Section 7.10 No Fractional Shares. Unless otherwise permitted by the Committee,
no fractional shares of Stock shall be issued or delivered pursuant to the Plan
or any award. The Committee shall determine whether cash, Stock or other
property shall be issued or paid in lieu of fractional shares or whether such
fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.


Section 7.11 Governing Law. The Plan, all awards granted hereunder, and all
actions taken in connection herewith shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to
principles of conflict of laws, except as superseded by applicable federal law.


Section 7.12 Notice. Unless otherwise provided in an Award Agreement, all
written notices and all other written communications to the Company provided for
in the Plan, any Award Agreement, shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile or prepaid overnight courier to the Company at
the address set forth below. Such notices, demands, claims and other
communications shall be deemed given:

(a) in the case of delivery by overnight service with guaranteed next day
delivery, the next day or the day designated for delivery;

(b) in the case of certified or registered U.S. mail, five days after deposit in
the U.S. mail; or

(c) in the case of facsimile, the date upon which the transmitting party
received confirmation of receipt by facsimile, telephone or otherwise; provided,
however, that in no event shall any such communications be deemed to be given
later than the date they are actually received; provided they are actually
received. In the event a communication is not received, it shall only be deemed
received upon the showing of an original of the applicable receipt, registration
or confirmation from the applicable delivery service provider. Communications
that are to be delivered by the U.S. mail or by overnight service to the Company
shall be directed to the attention of the Company’s senior human resource
officer and Corporate Secretary.


Article 8
DEFINED TERMS; CONSTRUCTION


Section 8.1 In addition to the other definitions contained herein, the following
definitions shall apply:

(a) “10% Stockholder” means an individual who, at the time such option is
granted, owns stock possessing more than 10% of the total combined voting power
of all classes of stock of the Company.

(b) “Award Agreement” means the document (in whatever medium prescribed by the
Committee) which evidences the terms and conditions of an award under the Plan.
Such document is referred to as an agreement regardless of whether any
Participant signature is required.

(c) “Board” means the Board of Directors of the Company.

(d) “Change in Control” has the meaning ascribed to it in Section 4.2.

(e) “Code” means the Internal Revenue Code of 1986, as amended. Regulations
thereunder, as modified from time to time.

(f) “Committee” means the Committee acting under Article 5.

(g) “Director” means a member of the Board.

(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

(i) “Exercise Price” means the price established with respect to an option or
SAR pursuant to Section 2.2.

(j) “Fair Market Value” means, as of any date, the fair market value of a share
of Stock as determined in good faith by the Committee.

(k) “ISO” has the meaning ascribed to it in Section 2.1(a).

(l) “Participant” means any individual who has received an award under the Plan.

(m) “SAR” has the meaning ascribed to it in Section 2.1(b).

(n) “Stock” means the common stock of the Company, $1.00 par value per share.

(o) “Subsidiary” means any corporation, bank or other entity which would be a
subsidiary corporation with respect to the Company as defined in Section 424(f)
of the Code.

(p) “Voting Securities” means any securities which ordinarily possess the power
to vote in the election of directors without the happening of any pre-condition
or contingency.


Section 8.2 In this Plan, unless otherwise stated or the context otherwise
requires, the following uses apply:

(a) actions permitted under this Plan may be taken at any time and from time to
time in the actor’s reasonable discretion;

(b) references to a statute shall refer to the statute and any successor
statute, and to all regulations promulgated under or implementing the statute or
its successor, as in effect at the relevant time;

(c) in computing periods from a specified date to a later specified date, the
words “from” and “commencing on” (and the like) mean “from and including,” and
the words “to,” “until” and “ending on” (and the like) mean “to, but excluding”;

(d) references to a governmental or quasi-governmental agency, authority or
instrumentality shall also refer to a regulatory body that succeeds to the
functions of the agency, authority or instrumentality;

(e) indications of time of day mean Dubuque, Iowa time;

(f) “including” means “including, but not limited to”;

(g) all references to sections, schedules and exhibits are to sections,
schedules and exhibits in or to this Plan unless otherwise specified;

(h) all words used in this Plan will be construed to be of such gender or number
as the circumstances and context require;

(i) the captions and headings of articles, sections, schedules and exhibits
appearing in or attached to this Plan have been inserted solely for convenience
of reference and shall not be considered a part of this Plan nor shall any of
them affect the meaning or interpretation of this Plan or any of its provisions;

(j) any reference to a document or set of documents in this Plan, and the rights
and obligations of the parties under any such documents, shall mean such
document or documents as amended from time to time, and any and all
modifications, extensions, renewals, substitutions or replacements thereof; and

(k) all accounting terms not specifically defined herein shall be construed in
accordance with GAAP.


